      Case 1:18-cr-00567-VSB Document 60 Filed 02/08/19 Page 1 of 25



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

          -against-                         18 Cr. 567 (VSB)

CHRISTOPHER COLLINS,
CAMERON COLLINS, and
STEPHEN ZARSKY,
                 Defendants.



               MEMORANDUM OF LAW IN SUPPORT OF
          DEFENDANTS’ MOTION FOR A BILL OF PARTICULARS




                                       CROWELL & MORING LLP
                                       590 Madison Avenue, 20th Floor
                                       New York, New York 10022
                                       Attorneys for Cameron Collins


                                       BAKER HOSTETLER LLP
                                       45 Rockefeller Plaza
                                       New York, New York 10111
                                       Attorneys for Christopher Collins


                                       DUANE MORRIS LLP
                                       1540 Broadway
                                       New York, New York 10036
                                       Attorneys for Stephen Zarsky
             Case 1:18-cr-00567-VSB Document 60 Filed 02/08/19 Page 2 of 25



                                                   TABLE OF CONTENTS

PRELIMINARY STATEMENT .....................................................................................................1

STATEMENT OF FACTS ..............................................................................................................2

ARGUMENT ...................................................................................................................................5

          A.         The Defendants Are Entitled to Specification of the Wire
                     Transmission Serving as the Basis for the Wire Fraud Count .................................7

          B.         The Defendants Are Entitled to Specification of the Acts that
                     Allegedly Occurred in the Southern District of New York ...................................10

          C.         The Defendants Are Entitled to Identification of the “Others”
                     Whom They Allegedly Anticipated Would Trade on Material,
                     Nonpublic Information...........................................................................................12

          D.         The Defendants Are Entitled to Specification of the Personal
                     Benefit They Allegedly Expected to Receive as a Result of the
                     Alleged Disclosure of Material, Nonpublic Information .......................................15

CONCLUSION ..............................................................................................................................19




                                                                     i
            Case 1:18-cr-00567-VSB Document 60 Filed 02/08/19 Page 3 of 25



                                              TABLE OF AUTHORITIES

Cases                                                                                                                       Page(s)

Dirks v. Securities and Exchange Commission,
       463 U.S. 646 (1983) ...........................................................................................................16

Salman v. United States,
      137 S. Ct. 420 (2018) .........................................................................................................16

United States v. Bortnovsky,
       820 F.2d 572 (2d Cir. 1987)....................................................................................... passim

United States v. Carpenter,
       791 F.2d 1024 (2d Cir. 1986), aff’d, 484 U.S. 19 (1987) ..................................................15

United States v. Goffer,
       529 Fed. Appx. 17 (2d Cir. 2013) ......................................................................................15

United States v. Martoma,
       894 F.3d 64 (2d Cir. 2018).................................................................................................16

United States v. Martoma,
       869 F.3d 58 (2d Cir. 2017).................................................................................................16

United States v. McDermott,
       245 F.3d 133 (2d Cir. 2001).........................................................................................14, 15

United States v. Newman,
       773 F.3d 438 (2d Cir. 2014).........................................................................................16, 17

United States v. Panza,
       750 F.2d 1141 (2d Cir. 1984)...............................................................................................6

United States v. Shellef,
       507 F.3d 82 (2d Cir. 2007)...................................................................................................8

United States v. Vilar,
       729 F.3d 62 (2d Cir. 2013).................................................................................................10

United States v. Castellano,
       610 F. Supp. 1359 (S.D.N.Y. 1985).............................................................................11, 12

United States v. Kahale,
       789 F. Supp. 2d 359 (E.D.N.Y. 2009), aff’d sub nom., United States v. Graham,
       477 Fed. Appx. 818 (2d Cir. 2012) ......................................................................................6


                                                                   ii
             Case 1:18-cr-00567-VSB Document 60 Filed 02/08/19 Page 4 of 25




United States v. Long,
       697 F. Supp. 651 (S.D.N.Y. 1988) ....................................................................................11

United States v. McGuinness,
       764 F. Supp. 888 (S.D.N.Y. 1991) ......................................................................................9

United States v. Motta,
       No. 15 Cr. 173 (NSR), 2015 WL 4692462 (S.D.N.Y. Aug. 6, 2015)..................................8

United States v. Nachamie,
       91 F. Supp. 2d 565 (S.D.N.Y. 2000)....................................................................................9

United States v. Rajaratnam,
       No. 09 Cr. 1184 (RJH), 2010 WL 2788168 (S.D.N.Y. July 13, 2010) ...........................6, 7

United States v. Reale,
       No. 96 Cr. 1069 (DAB), 1997 WL 580778 (S.D.N.Y. Sept. 17, 1997) ...............................8

United States v. Savin,
       No. 00 Cr. 45 (RWS), 2001 WL 243533 (S.D.N.Y. March 7, 2001) ..................................9

United States v. Silver,
       117 F. Supp. 3d 461 (S.D.N.Y. 2015)..................................................................................8

United States v. Stein,
       429 F. Supp. 2d 633 (S.D.N.Y. 2006)................................................................................11

United States v. Szur,
       No. 97 Cr. 108 (JGK), 1998 WL 132942 (S.D.N.Y. March 20, 1998) .............................11

United States v. Urso,
       369 F. Supp. 2d 254 (E.D.N.Y. 2005) .................................................................................7

United States v. Wilson,
       No. 01 Cr. 53 (DLC), 2001 WL 798018 (S.D.N.Y. July 13, 2001)...................................11

United States v. Zandstra,
       No. 00 Cr. 209 (RWS), 2000 WL 1368050 (S.D.N.Y. Sept. 20, 2000) ..............................8

Constitutional Provisions

U.S. Const. amend. VI .....................................................................................................................6




                                                                    iii
             Case 1:18-cr-00567-VSB Document 60 Filed 02/08/19 Page 5 of 25



Statutes

18 U.S.C. 1343 .................................................................................................................................8

Other Authorities

Fed. R. Crim. P. 7(f) ........................................................................................................................5




                                                                       iv
         Case 1:18-cr-00567-VSB Document 60 Filed 02/08/19 Page 6 of 25



                                 PRELIMINARY STATEMENT

       This case involves allegations concerning two series of events. First, in June 2017, a

group of people located in Washington, DC; New Jersey; and Florida allegedly tipped, or traded

on the basis of, material, nonpublic information regarding the drug trial results of an Australian

company that has no alleged presence in the Southern District of New York. Second, in April

2018, Christopher Collins (“Rep. Collins”), Cameron Collins, and Stephen Zarsky (collectively,

the “Defendants”) allegedly made false statements to FBI agents – again while outside this

District – about their information and trading in June 2017.

       Despite the constant refrain of allegations that the relevant conduct occurred “in the

Southern District of New York and elsewhere,” the Indictment does not allege a single act in this

District. No passing of information in this District, no wires into or out of this District, no trade

orders placed or executed in this District, and no false statements made in this District. Not one.

       Because the Indictment fails to specify any of this information, the Defendants are forced

to guess which (if any) acts could serve as the basis for venue in the Southern District of New

York and which (if any) interstate wire could serve as the basis for the wire fraud count.

Additionally, the Indictment spins a complicated web of alleged personal and familial

relationships, but it offers Defendants zero guidance as to the government’s specific allegations

regarding Christopher Collins’s and Cameron Collins’s liability for the trading of remote tippees.

Similarly, Defendants are left guessing as to what, if any, personal benefit they allegedly

expected to receive as a result of the alleged disclosure of material, nonpublic information.

       For these reasons, a bill of particulars is necessary to enable Defendants to adequately

prepare their defense and to avoid unfair surprise at trial. Moreover, a bill of particulars is in the

interests of judicial economy (and defense resources) to avoid potentially unnecessary motion
         Case 1:18-cr-00567-VSB Document 60 Filed 02/08/19 Page 7 of 25



practice concerning counts for which there may be no proper basis for jurisdiction or venue in

the Southern District of New York.

                                   STATEMENT OF FACTS

The Indictment

       The Indictment charges the Defendants with conspiracy to commit securities fraud

(Count One), securities fraud (Counts Two through Eight), conspiracy to commit wire fraud

(Count Nine), wire fraud (Count Ten), and false statements (Counts Eleven through Thirteen).

At its core, the Indictment alleges that the Defendants and others, in or around June 2017,

engaged in a scheme to defraud that involved: (i) the dissemination of material, nonpublic

information regarding Innate Immunotherapeutics Limited (“Innate”); and (ii) the sales of Innate

shares prior to the public announcement of Innate’s drug trial results. Indictment ¶ 10.

       Specifically, the Indictment alleges that on June 22, 2017, Rep. Collins, a member of

Innate’s Board of Directors, while in Washington, DC, id. ¶ 21, received material, nonpublic

information regarding negative trial results for Innate’s developmental drug, MIS416, id. ¶ 20.

The Indictment alleges that shortly after receiving this information, Rep. Collins passed it to his

son, Cameron Collins.1 Id. ¶ 23. While the Indictment alleges that Rep. Collins disclosed the

drug trial results to Cameron Collins so that Cameron Collins could use that information to sell

his Innate stock and “tip others,” it does not specify the “others” whom Rep. Collins anticipated

Cameron Collins would tip. See id. ¶ 10. Moreover, the Indictment fails to allege that Rep.

Collins even knew of the existence of CC-3, CC-4, CC-5, or CC-6, much less that they owned

shares of Innate stock. Likewise, the Indictment does not allege that Rep. Collins knew that Mr.

Zarsky, CC-1, or CC-2 owned shares of Innate stock. In light of these omissions, the Indictment
1
  Based on discovery provided by the government, Cameron Collins was located in New Jersey
at the time of this alleged communication.


                                                 2
         Case 1:18-cr-00567-VSB Document 60 Filed 02/08/19 Page 8 of 25



fails to allege the nature of any personal benefit that Rep. Collins expected to receive from the

alleged actions.

        According to the Indictment, Cameron Collins subsequently sold Innate shares on June

23, 2017 and June 26, 2017, prior to Innate’s public announcement of the drug trial results. Id.

¶¶ 25-27. The Indictment further alleges that Cameron Collins passed the material, nonpublic

information regarding the drug trial results to Stephen Zarsky, co-conspirator CC-1, co-

conspirator CC-2, and co-conspirator CC-6 so that they could sell their Innate stock and “tip

others.”2 Id. ¶¶ 4-6, 10, 28. However, the Indictment does not specify the “others” whom Rep.

Collins and Cameron Collins anticipated Mr. Zarsky would tip, nor does it allege the nature of

any personal benefit Rep. Collins and Cameron Collins expected to receive. See id. ¶ 10. The

Indictment alleges that Mr. Zarsky, in turn, passed the material, nonpublic information to co-

conspirator CC-3, co-conspirator CC-4, and co-conspirator CC-5 “so that they too could engage

in timely trades in Innate stock,”3 id. ¶¶ 5, 10, 35, but it again fails to allege the nature of any

personal benefit Mr. Zarsky expected to receive, see id.

        The Indictment also alleges that the Defendants made false statements to FBI agents

during individual interviews that took place on April 25, 2018.4 Id. ¶¶ 53-64.

        For each count, the Indictment alleges that the relevant conduct took place “in the

Southern District of New York and elsewhere.” Id. ¶¶ 43 and 45 (Count One), 47 (Counts Two
2
  Based on discovery provided by the government, at least four of these individuals, including
Cameron Collins and Mr. Zarsky, were located in New Jersey at the time of the alleged
communications. Moreover, nothing in the discovery indicates that the other individual, who
lived and worked in New Jersey during the relevant time, was located in the Southern District of
New York at the time of the alleged communications.
3
  Nothing in the discovery indicates that any of these individuals (none of whom was a New
York resident during the relevant time) was located in the Southern District of New York at the
time of the alleged communications.
4
  Based on discovery provided by the government, all three of the Defendants’ interviews by FBI
agents took place outside the Southern District of New York.


                                                   3
         Case 1:18-cr-00567-VSB Document 60 Filed 02/08/19 Page 9 of 25



through Eight), 49 (Count Nine), 52 (Count Ten), 56 (Count Eleven), 60 (Count Twelve), 64

(Count Thirteen). However, the 29-page speaking Indictment does not specify a single act, trade,

wire, or other event that touched the Southern District of New York. Moreover, with respect to

the wire fraud allegation (Count Ten), the Indictment fails to specify the interstate (or foreign)

wire that was allegedly transmitted or caused to be transmitted by the Defendants in furtherance

of the alleged scheme to defraud, regardless of where it was transmitted from or to. See id. ¶¶

51, 52. Incredibly, the Indictment does not even allege which states (or countries) the purported

wire originated in, traveled through, or terminated in.

Discovery, Discovery Requests, and Related Discussions

       The Defendants have received voluminous discovery in this matter.5 For example, the

government has produced to Cameron Collins approximately 257,000 documents consisting of

over 450,000 pages, as well as approximately 77 GB of additional data (which cannot be

quantified in terms of documents or pages) collected from electronic devices and iCloud

accounts.6 The discovery materials include bank statements, trading records, phone records,

emails, text messages, and other documents. As part of this discovery, the government has also

produced to the Defendants several law enforcement documents, including but not limited to 24

search warrants, six 2703(d) orders, and four pen-register orders.



5
  The total amount of data varies by Defendant because of differences in the amount of data
produced to each Defendant and the way each Defendant processed the data received.
6
  These numbers include discovery produced to each Defendant by the Securities and Exchange
Commission (the “SEC”). Pursuant to Judge Failla’s November 9, 2018 order granting the
government’s motion to intervene and for a partial stay of discovery in the parallel civil action,
SEC v. Christopher Collins et al., No. 18 Civ. 7128 (KPF), the SEC produced to each Defendant,
on January 8, 2019, over 48,000 documents consisting of approximately 342,000 pages (the
“SEC Discovery”). The Defendants have undertaken efforts to de-duplicate the SEC Discovery
against the discovery produced by the government and have determined that between
approximately 10,000-15,000 documents in the SEC Discovery are unique.


                                                  4
         Case 1:18-cr-00567-VSB Document 60 Filed 02/08/19 Page 10 of 25



       By letter dated December 10, 2018, the Defendants requested that the government

provide a bill of particulars specifying a number of allegations in the Indictment. The

government responded by letter dated December 28, 2018. While the government’s letter

provided limited responses to certain requests by the Defendants, the government stated that it

“does not believe that a bill of particulars is necessary in this case” and refused to respond to the

remainder of Defendants’ requests. Defendants’ counsel met and conferred with the government

in an effort to resolve the bill of particulars request, but despite good faith efforts to do so, were

unable to reach a satisfactory resolution.

                                             ARGUMENT

       Given the inadequacies of the Indictment, the Court should order, pursuant to Rule 7(f) of

the Federal Rules of Criminal Procedure, the government to provide a bill of particulars

identifying:

       a. the date, time, sender, recipient(s), locations, and amount (if applicable) of the wire
          communication serving as the basis for the wire fraud alleged in Count Ten;

       b. for each count charged in the Indictment, every act in furtherance of that count
          committed in the Southern District of New York;

       c. the “others” to whom Rep. Collins anticipated Cameron Collins would disclose the
          material, nonpublic information, as alleged in paragraphs 10, 23, and 45(a) of the
          Indictment;

       d. the “others” to whom Rep. Collins and Cameron Collins anticipated Mr. Zarsky
          would disclose the material, nonpublic information, as alleged in paragraph 10 of the
          Indictment;

       e. The personal benefit expected by Rep. Collins as a result of the alleged disclosure of
          material, nonpublic information to Cameron Collins, Mr. Zarsky, CC-1, CC-2, CC-3,
          CC-5, and CC-6, that forms the basis for the securities fraud alleged in Counts Two
          through Eight, and whether Rep. Collins was aware of the existence of CC-3, CC-5,
          and/or CC-6 and whether he was aware that Mr. Zarsky, CC-1, CC-2, CC-3, CC-5, or
          CC-6 owned Innate shares;




                                                   5
         Case 1:18-cr-00567-VSB Document 60 Filed 02/08/19 Page 11 of 25



        f. The personal benefit expected by Cameron Collins as a result of the alleged
           disclosure of material, nonpublic information to Mr. Zarsky, CC-1, CC-2, CC-3, CC-
           5, and CC-6, that forms the basis for the securities fraud alleged in Counts Three
           through Eight, and whether Cameron Collins was aware of the existence of CC-3
           and/or CC-5 and that they owned Innate shares; and

        g. The personal benefit expected by Mr. Zarsky as a result of the alleged disclosure of
           material, nonpublic information to CC-2, CC-3, and CC-5, that forms the basis for the
           securities fraud alleged in Counts Five through Seven.

        A bill of particulars is required in this case because the Indictment fails to specify certain

information necessary to enable the Defendants to adequately prepare their defense. The Sixth

Amendment provides every criminal defendant the right “to be informed of the nature and cause

of the accusation.” U.S. Const. amend. VI. As the Second Circuit has stated, the purpose of a

bill of particulars is to allow a defendant “to identify with sufficient particularity the nature of the

charge pending against him, thereby enabling defendant to prepare for trial, to prevent surprise,

and to interpose a plea of double jeopardy should he be prosecuted a second time for the same

offense.” United States v. Bortnovsky, 820 F.2d 572, 574 (2d Cir. 1987). The decision to grant a

motion for a bill of particulars lies within the discretion of the district court. United States v.

Panza, 750 F.2d 1141, 1148 (2d Cir. 1984).

        Moreover, the complexity of this securities fraud prosecution furthers the need for the

government to specify its allegations. Courts in this Circuit have recognized that “the potential

for unfair surprise and the difficulty of preparing a defense are amplified” in complex conspiracy

cases. United States v. Rajaratnam, No. 09 Cr. 1184 (RJH), 2010 WL 2788168, at *2 (S.D.N.Y.

July 13, 2010) (Holwell, J.); see also United States v. Kahale, 789 F. Supp. 2d 359, 373-74

(E.D.N.Y. 2009), aff’d sub nom., United States v. Graham, 477 Fed. Appx. 818 (2d Cir. 2012)

(“Certain charges, such as [] fraud charges . . ., by their nature carry a greater potential for

causing unfair surprise at trial due to their complexity.”).



                                                   6
         Case 1:18-cr-00567-VSB Document 60 Filed 02/08/19 Page 12 of 25



       Adding to the complexity of this case, the voluminous discovery, totaling over 250,000

documents and dozens of GB of additional data, presents a further challenge for the Defendants

in attempting to decipher the Indictment’s vague allegations. It is not sufficient to “rely solely

on the quantity of information disclosed” by the government; “sometimes, the large volume of

material disclosed is precisely what necessitates a bill of particulars.” Rajaratnam, 2010 WL

2788168, at *2 (citations omitted); see also Bortnovsky, 820 F.2d at 574-75 (concluding that

district court abused its discretion in denying a bill of particulars and noting that the

“[g]overnment did not fulfill its obligation merely by providing mountains of documents to

defense counsel who were left unguided as to which documents would be proven falsified”);

United States v. Urso, 369 F. Supp. 2d 254, 271 (E.D.N.Y. 2005) (citing Bortnovsky, 820 F.2d at

575) (“[A] bill of particulars is appropriately granted where the government’s pre-trial discovery

disclosures are so voluminous that the defendant remains in the dark about the specific acts of

which he is accused.”).

       The weight of judicial authority requires a bill of particulars in these circumstances.

Accordingly, the Defendants respectfully request that this Court order the government to provide

a bill of particulars specifying the allegations discussed below.

       A.      The Defendants Are Entitled to Specification of the Wire Transmission
               Serving as the Basis for the Wire Fraud Count

       Unlike other indictments in this District alleging wire fraud, the Indictment fails to

specify the wire communication serving as the basis for the wire fraud alleged in Count Ten.

Compare Indictment ¶¶ 51-52, with Indictment at 36-37, United States v. Walters, No. 1:16 Cr.

00338 (PKC) (S.D.N.Y. May 19, 2016), ECF No. 8-1 (including a chart of four specific

transactions, including dates and amounts, for the substantive wire fraud counts). The vague

allegations supporting Count Ten provide the Defendants with wholly inadequate notice of an


                                                   7
        Case 1:18-cr-00567-VSB Document 60 Filed 02/08/19 Page 13 of 25



essential element of the wire fraud charge: the wire itself. See 18 U.S.C. 1343; United States v.

Shellef, 507 F.3d 82, 107 (2d Cir. 2007) (listing use of the wires as an “essential element” of a

wire fraud violation). Indeed, the wire itself, not the scheme to defraud, is what constitutes the

gravamen of the offense. United States v. Reale, No. 96 Cr. 1069 (DAB), 1997 WL 580778, at

*14 (S.D.N.Y. Sept. 17, 1997) (citing United States v. Eskow, 422 F.2d 1060, 1064 (2d Cir.

1970)) (“It is well-settled that each use of the mail or wires in furtherance of a scheme to defraud

constitutes a separate crime.”).

       Courts have consistently granted defendants’ requests for particulars in mail and wire

fraud prosecutions where the indictment does not identify the mailing(s) or wire(s) at issue. See,

e.g., United States v. Silver, 117 F. Supp. 3d 461, 471 (S.D.N.Y. 2015) (Caproni, J.) (internal

quotation marks and citations omitted) (ordering the government to provide a bill of particulars

“identifying the specific mailings and wire transfers on which it will rely to prove” the mail and

wire fraud charges); United States v. Zandstra, No. 00 Cr. 209 (RWS), 2000 WL 1368050, at *6

(S.D.N.Y. Sept. 20, 2000) (directing the government to provide “a bill of particulars identifying

the approximate dates of the allegedly fraudulent mailings, and the names of the alleged victims,

if known”); Reale, 1997 WL 580778, at *14 (granting defendants’ request for a bill of particulars

“identifying the specific mailings and wire transfers and the approximate dates . . . on which they

occurred”); cf. United States v. Motta, No. 15 Cr. 173 (NSR), 2015 WL 4692462, at *2

(S.D.N.Y. Aug. 6, 2015) (denying defendants’ motion to dismiss on the ground that “[a] mail

fraud indictment does not need to contain a detailed accounting of individual mailings,” but

inviting defendants to “request a bill of particulars detailing the allegedly fraudulent mailings”).

       In other fraud cases, courts have similarly directed the government to specify dates,

amounts, participants, and locations of transactions. See, e.g., Bortnovsky, 820 F.2d at 573-74



                                                  8
        Case 1:18-cr-00567-VSB Document 60 Filed 02/08/19 Page 14 of 25



(finding reversible error where the trial court denied defendants’ requests for particulars

identifying which claims were alleged to be false in connection with alleged insurance fraud

scheme); United States v. Savin, No. 00 Cr. 45 (RWS), 2001 WL 243533, at *2-4 (S.D.N.Y.

March 7, 2001) (granting requests for particulars identifying dates, amounts, and account

numbers for allegedly improper fund transfers); United States v. Nachamie, 91 F. Supp. 2d 565,

571-72 (S.D.N.Y. 2000) (requiring bill of particulars in Medicare fraud prosecution where the

government had “not yet informed the defendants which of the [submitted Medicare] claims

were false and in what way they were false”); United States v. McGuinness, 764 F. Supp. 888,

892-93 (S.D.N.Y. 1991) (requiring the government “to furnish a bill of particulars listing the

approximate date and amount of each . . . payment” alleged to be unlawful). In McGuinness, the

indictment alleged unlawful payments in violation of the Taft-Hartley Act and identified broad

date ranges and combined dollar amounts of the various payments (e.g., multiple payments by

one company from the late 1970s to December 1985 amounting to $6,000, and multiple

payments by another company from 1980 to 1986 totaling $16,000). 764 F. Supp. at 891. Citing

Bortnovsky, the court ordered the government to specify the date and amount of each payment in

order to provide the defendant with adequate notice of the charges against him. Id. at 892-93.

       The Defendants should not be forced to sift through the hundreds of thousands of pages

of discovery materials, blindly searching for what may be the interstate wire communication that

the government plans to unveil at trial as an essential element of Count Ten. Moreover, absent

specification of the particular wire at issue, the Defendants are unable to assess the validity of

potential pretrial challenges to jurisdiction (whether it was transmitted in interstate or foreign

commerce) and venue (whether it touched the Southern District of New York), as well as other

potential defenses (e.g., whether it was in furtherance of the alleged scheme to defraud, whether



                                                  9
         Case 1:18-cr-00567-VSB Document 60 Filed 02/08/19 Page 15 of 25



it was reasonably foreseeable, etc.). The Indictment’s omission of the specific wire also fails to

provide Defendants with sufficient protection against a future prosecution for the same alleged

offense. See United States v. Vilar, 729 F.3d 62, 80 (2d Cir. 2013) (citation omitted) (“[A]n

indictment is sufficient when it charges a crime with sufficient precision to inform the defendant

of the charges he must meet and with enough detail that he may plead double jeopardy in a future

prosecution based on the same set of events.”). Put simply, the Defendants are left guessing as to

which wire it could be. Is it a phone call? Is it an email? Is it a trade? Is it a transfer of funds?

Only the government knows. If such an interstate wire exists, there is no justification for

refusing to identify the wire, a critical element of the offense charged.

       In light of this glaring omission and the controlling case law, the Court should direct the

government to provide particulars as to the date, sender, recipient(s), locations, and amount (if

applicable) of the wire forming the basis for Count Ten so that Defendants can adequately

prepare to defend that charge.

       B.      The Defendants Are Entitled to Specification of the Acts that Allegedly
               Occurred in the Southern District of New York

       The government should also be required to identify all acts that occurred in the Southern

District of New York that support the charges in the Indictment. The Indictment merely alleges

that the relevant conduct for each count took place “in the Southern District of New York and

elsewhere” without identifying a single act or wire communication that touched this District.

Indictment ¶¶ 43 and 45 (Count One), 47 (Counts Two through Eight), 49 (Count Nine), 52

(Count Ten), 56 (Count Eleven), 60 (Count Twelve), 64 (Count Thirteen). This bare-bones

allegation of venue requires specification in a bill of particulars to enable the Defendants to

prepare for trial and to determine which substantive motions should be filed and adjudicated.




                                                  10
         Case 1:18-cr-00567-VSB Document 60 Filed 02/08/19 Page 16 of 25



        Although an indictment may sufficiently allege venue despite the absence of any

statement as to the place of the crime, a “defendant should be advised of the place by a bill of

particulars in order to avoid any possibility of prejudicial surprise.” United States v. Castellano,

610 F. Supp. 1359, 1388 (S.D.N.Y. 1985) (citing C. Wright, Federal Practice and Procedure:

Criminal 2d § 125, at 380–81 (1982)); see also United States v. Stein, 429 F. Supp. 2d 633, 643

(S.D.N.Y. 2006) (citing Castellano, 610 F. Supp. at 1388) (stating that “a bill of particulars

typically will be granted where an indictment contains no venue allegation” as to the place of the

crime); United States v. Wilson, No. 01 Cr. 53 (DLC), 2001 WL 798018, at *6 (S.D.N.Y. July

13, 2001) (directing the government to either file a superseding indictment or provide “a bill of

particulars describing facts it intends to establish at trial which it claims are sufficient to establish

venue in this district”); United States v. Szur, No. 97 Cr. 108 (JGK), 1998 WL 132942, at *9

(S.D.N.Y. March 20, 1998) (holding that an allegation that the offense occurred “in the Southern

District of New York and elsewhere” is sufficient to survive a motion to dismiss but requiring

the government to provide a bill of particulars because “it [was] unclear from the Indictment

what acts were committed in the Southern District of New York”); United States v. Long, 697 F.

Supp. 651, 655 (S.D.N.Y. 1988) (citations omitted) (stating that in the pretrial stage, “it suffices

for the government to allege with specificity that the charged acts support venue in this district”

and that “if the indictment is not sufficiently specific on its face, the government may remedy the

inadequacy by providing a sworn bill of particulars”) (emphasis added).

        In Castellano, certain counts of the indictment alleged that the crimes took place “in the

Southern District of New York and elsewhere” but “provide[d] no basis for this allegation.” 610

F. Supp. at 1389-90 (adding that “nothing in the charges suggests a connection to the Southern

District”). The government claimed that it would prove venue with certain evidence at trial,



                                                   11
         Case 1:18-cr-00567-VSB Document 60 Filed 02/08/19 Page 17 of 25



which evidence the court found to be “sufficient in principle,” but the court nonetheless ruled

that “a basis for venue must be alleged in a bill of particulars for each of the counts at issue.” Id.

at 1390 (“The government must . . . make its representations formal through a bill of

particulars”).

        Here, as in Castellano, the Indictment alleges generally, without factual support, that the

offenses occurred “in the Southern District of New York and elsewhere.” For example, the wire

fraud count, as discussed supra, fails to allege a specific wire that actually touched the Southern

District of New York. See Indictment ¶¶ 51-52. Additionally, the only allegation in the

Indictment regarding the physical location of any of the Defendants or alleged co-conspirators

during the relevant time periods is that Rep. Collins was located in Washington, DC on the

evening of June 22, 2017. See id. ¶ 21. And based on information available to the defense, none

of the Defendants or alleged co-conspirators lived or worked in the Southern District of New

York during the relevant time periods. Indeed, not only does the Indictment fail to specifically

allege venue, but the facts affirmatively suggest that venue in this District is lacking.

        In order to permit the Defendants to adequately prepare their defense, the Court should

direct the government to provide a bill of particulars specifying each act that took place in the

Southern District of New York. Moreover, given the potential for a pretrial venue challenge,

requiring the government to identify its basis for venue now will preserve the Court’s (and the

Defendants’) resources in these proceedings.

        C.       The Defendants Are Entitled to Identification of the “Others” Whom They
                 Allegedly Anticipated Would Trade on Material, Nonpublic Information

        Additionally, the Defendants are unable to adequately prepare their defense without

knowing the particulars of the government’s allegations regarding the scope of the agreement(s)

alleged in Counts One and Nine of the Indictment. Given the vague allegations regarding the


                                                  12
        Case 1:18-cr-00567-VSB Document 60 Filed 02/08/19 Page 18 of 25



anticipated trading by remote tippees, the particulars regarding whose trades were foreseeable to

whom may impact the viability of certain counts. Accordingly, the government should be

required to identify the “others” whom Rep. Collins anticipated Cameron Collins would tip, as

well as the “others” whom Rep. Collins and Cameron Collins anticipated Mr. Zarsky would tip.

       The Indictment alleges that Rep. Collins disclosed material, nonpublic information to

Cameron Collins “so that Cameron Collins could use that information to make timely trades in

Innate stock and tip others.” Indictment ¶ 10 (emphasis added); see also id. ¶ 23 (“anticipating

that Cameron Collins would use [the information] to trade and tip others”) (emphasis added); id.

¶ 45(a) (“so that Cameron Collins could sell his Innate shares before the Public Announcement

and tip others”) (emphasis added). However, it does not identify the “others” or whether Rep.

Collins even knew they existed, much less that they owned Innate securities. Similarly, the

Indictment alleges that Cameron Collins tipped Mr. Zarsky, CC-1, CC-2, and CC-6 “so that they

could utilize the information for the same purpose” (i.e., presumably “to make timely trades in

Innate stock and tip others”). Id. (emphasis added). But again, the Indictment fails to identify

the “others” and whether Rep. Collins and Cameron Collins knew they existed, much less that

they owned Innate securities.

       While the Indictment specifies with particularity whom Cameron Collins allegedly tipped

(Mr. Zarsky, CC-1, CC-2, and CC-6) and whom Mr. Zarsky allegedly tipped (CC-3, CC-4, and

CC-5), id. ¶ 10, it does not allege whether Rep. Collins knew these individuals or that they

owned Innate securities. In short, the Indictment does not allege that it was foreseeable to Rep.

Collins that Cameron Collins would tip those particular individuals, nor does it allege whether it




                                                13
        Case 1:18-cr-00567-VSB Document 60 Filed 02/08/19 Page 19 of 25



was foreseeable to Rep. Collins and Cameron Collins that Mr. Zarsky would tip those particular

individuals.7

       Moreover, the Indictment alleges that Rep. Collins “well knew” that Cameron Collins

was a significant shareholder in Innate. Id. ¶ 4. But it does not allege whether Rep. Collins was

aware that any of the alleged remote tippees even existed, much less owned or would trade

Innate stock, nor does it allege whether Cameron Collins was aware that the individuals

allegedly tipped by Mr. Zarsky (CC-3, CC-4, and CC-5) even existed, much less owned or would

trade Innate stock. Indeed, the Indictment goes to great lengths to describe the close personal

and familial relationships between certain Defendants and certain alleged co-conspirators, see id.

¶¶ 4-6, 28, 35, but it fails to allege any contact or relationships whatsoever between Rep. Collins

and any of the remote tippees or between Cameron Collins and CC-3, CC-4, and CC-5.

       The identification of the “others” in this context is necessary to the Defendants’

preparation for trial. See Bortnovsky, 820 F.2d at 574 (stating that the purpose of a bill of

particulars is to enable the defendant to prepare for trial). Specifically, depending on the

particulars of these allegations and the government’s evidence at trial, Rep. Collins and Cameron

Collins may successfully argue that they are not liable for certain securities fraud counts charged

in the Indictment. The Second Circuit has made clear that a defendant is not liable for the

trading of an unknown remote tippee. See United States v. McDermott, 245 F.3d 133, 137 (2d

Cir. 2001) (finding defendant not liable for the trades made by a remote tippee whom the

7
  While paragraph 10 of the Indictment alleges that Cameron Collins tipped Mr. Zarsky so that
Mr. Zarsky could trade and “tip others,” Indictment ¶ 10, paragraphs 28 and 30 of the Indictment
allege only that Cameron Collins tipped Mr. Zarsky so that Mr. Zarsky could trade, see id. ¶ 28,
30 (omitting any reference to the allegation that Cameron Collins anticipated that Mr. Zarsky
would “tip others”). This inconsistency, which may or may not reflect an alteration or
refinement of the government’s theory, provides further support for ordering a bill of particulars
specifying the government’s allegations.


                                                 14
         Case 1:18-cr-00567-VSB Document 60 Filed 02/08/19 Page 20 of 25



defendant did not know existed); United States v. Carpenter, 791 F.2d 1024, 1035-36 (2d Cir.

1986), aff’d, 484 U.S. 19 (1987) (reversing insider-trading conspiracy conviction to the extent it

involved the trades of an unknown remote tippee who was not part of the conspirators’

agreement); cf. United States v. Goffer, 529 Fed. Appx. 17, 20 (2d Cir. 2013) (finding defendant

liable for trading by tippees because “the trades were reasonably foreseeable”).

       Here, the Indictment fails to allege with particularity any foreseeability by Rep. Collins

and Cameron Collins with respect to trading by the remote tippees. Yet the government charged

Rep. Collins and Cameron Collins with securities fraud counts based on trades by these

individuals, see Indictment ¶ 47, without even alleging that Rep. Collins or Cameron Collins

knew they owned Innate shares, let alone that these individuals even existed, see McDermott,

245 F.3d at 138 (“[T]he proof at trial established that [the defendant] had no knowledge of [the

remote tippee’s] existence.”). For example, is the government alleging in Count Seven that Rep.

Collins and Cameron Collins anticipated that Mr. Zarsky would tip CC-5, “a Florida-based

financial advisor” who was longstanding friends with Mr. Zarsky? Indictment ¶ 5. If yes, the

government must specify that allegation in a bill of particulars and prove it at trial. It is not

sufficient for the government to allege generally that Rep. Collins and Cameron Collins

anticipated that their tippees would tip “others.” The government must specify those “others.”

       In order to prepare for trial, the Defendants must be apprised of the government’s

allegations regarding the scope of the alleged agreement(s) and whose trading was foreseeable to

whom. For these reasons, the government should be required to identify the “others” whom Rep.

Collins anticipated Cameron Collins would tip and the “others” whom Rep. Collins and Cameron

Collins anticipated Mr. Zarsky would tip.




                                                  15
         Case 1:18-cr-00567-VSB Document 60 Filed 02/08/19 Page 21 of 25



        D.      The Defendants Are Entitled to Specification of the Personal Benefit They
                Allegedly Expected to Receive as a Result of the Alleged Disclosure of
                Material, Nonpublic Information

        Finally, the Indictment fails to allege any personal benefit expected by the Defendants as

a result of their alleged disclosure of material, nonpublic information to their alleged tippees.

The Indictment’s casual disregard of this essential element of the securities fraud counts

precludes the Defendants from adequately preparing their defense and leaves them vulnerable to

unfair surprise at trial.

        In the context of insider-trading prosecutions, the Supreme Court has held that the

government must prove that the tipper expected to receive a “personal benefit” in exchange for

the information he provided to the tippee. Dirks v. Securities and Exchange Commission, 463

U.S. 646, 663 (1983). Such a personal benefit may take the form of “pecuniary gain” (e.g., a

share of the proceeds), or it may be inferred when the tipper “makes a gift of confidential

information to a trading relative or friend.” Id. at 664 (stating that “[t]he tip and trade resemble

trading by the insider himself followed by a gift of the profits to the recipient”).

        Within the last five years, the Second Circuit and the Supreme Court have issued four

significant decisions attempting to clarify the personal benefit requirement. See United States v.

Newman, 773 F.3d 438 (2d Cir. 2014); United States v. Martoma, 869 F.3d 58 (2d Cir. 2017)

[hereinafter Martoma I]; Salman v. United States, 137 S. Ct. 420 (2018); United States v.

Martoma, 894 F.3d 64 (2d Cir. 2018) [hereinafter Martoma II]. But even still, uncertainty

remains. Specifically, in Martoma II, the Second Circuit declined to decide whether Salman

abrogated Newman’s “meaningfully close personal relationship” standard. 894 F.3d at 71; see

Salman, 137 S. Ct. at 428 (quoting Newman, 773 F.3d at 452) (finding Newman’s holding

inconsistent with Dirks to the extent it required “that the tipper must also receive something of a



                                                  16
         Case 1:18-cr-00567-VSB Document 60 Filed 02/08/19 Page 22 of 25



‘pecuniary or similarly valuable nature’ in exchange for a gift to family or friends”); Newman,

773 F.3d at 452 (holding that in order to permit an inference of a personal benefit to the tipper,

the government must prove that the tipper and the tippee had “a meaningfully close personal

relationship that generates an exchange that is objective, consequential, and represents at least a

potential gain of a pecuniary or similarly valuable nature”).

       This unsettled area of insider-trading law amplifies the need for the government to

specify its allegations. While the Indictment includes passing references to personal and familial

relationships between certain Defendants and certain alleged co-conspirators, it is wholly

deficient in alleging facts supporting an expectation of a personal benefit and the nature of that

benefit. Moreover, the Indictment is silent as to whether the alleged relationships form the basis

for the “personal benefit” inference or if the Defendants purportedly expected some other

personal benefit as a result of the alleged disclosure of material, nonpublic information to the

alleged tippees.

       For example, is the government alleging that Cameron Collins and CC-6 had a

“meaningfully close personal relationship” sufficient to permit an inference of a personal benefit

merely because Cameron Collins and CC-1 were allegedly “friends with” CC-6? See Indictment

¶ 6 (including no factual support regarding the nature or duration of the alleged friendship

between Cameron Collins, CC-1, and CC-6). Or will the government allege and attempt to prove

at trial that Cameron Collins expected some other personal benefit (e.g., a share in the proceeds)

from CC-6 as a result of the alleged disclosure of material, nonpublic information? The potential

for unfair surprise is tremendous. See Bortnovsky, 820 F.2d at 574 (stating that a purpose of a

bill of particulars is “to prevent surprise”). Similar questions arise for the other securities fraud

counts charged in the Indictment, see id. ¶ 47, as the government has failed to specify the nature



                                                  17
         Case 1:18-cr-00567-VSB Document 60 Filed 02/08/19 Page 23 of 25



of the personal benefit expected by each Defendant as a result of each alleged disclosure of

material, nonpublic information to the alleged tippees. These questions must be answered in a

bill of particulars.

        Moreover, the government’s silence on this issue represents a stark departure from other

insider-trading cases in this District in which the government has specified its personal benefit

allegations. See, e.g., Gov’t Ltr. at 2, United States v. Martoma, No. 12 Cr. 973 (PGG)

(S.D.N.Y. March 15, 2013), ECF No. 28 (voluntarily providing particulars and stating that “[t]he

Government alleges that Dr. Gilman directly and indirectly benefited by providing Inside

Information to Martoma through (1) financial payments made by the Gerson Lehrman Group to

Gilman for consultations with Martoma and (2) the development of a perceived friendship with

Martoma.”); Bill of Particulars at 1, 5, United States v. Newman, No. 12 Cr. 121 (RJS) (S.D.N.Y.

Aug. 29, 2012), ECF No. 111 (providing particulars concerning “the nature of the benefit

received by the tippers of the information” such as “career advice and actual assistance – as well

as promises of future assistance – with opportunities to work in the securities industry” and “to

maintain a personal friendship”); Bill of Particulars at 1, 5, United States v. Steinberg, No. 12 Cr.

121 (S.D.N.Y. Sept. 18, 2013), ECF No. 299 (same); Bill of Particulars at 4-5, United States v.

Gupta, No. 11 Cr. 907 (S.D.N.Y. April 9, 2012), ECF No. 47 (stating that the personal benefit

included, inter alia, furthering the friendship between tipper and tippee, the cultivation of a

“personal and business relationship” given the tippee’s status and connections in business, and

the defendant’s hope that the tippee would help him recoup some or all of his losses in an

investment with the tippee). There is no reason why the government should not be required to

provide a similar level of detail here. This information is necessary for the Defendants to

adequately prepare their defense and to avoid unfair surprise at trial.



                                                 18
        Case 1:18-cr-00567-VSB Document 60 Filed 02/08/19 Page 24 of 25



                                        CONCLUSION

       For the foregoing reasons, the Court should order the government to provide a bill of

particulars specifying:

       a. the date, time, sender, recipient(s), locations, and amount (if applicable) of the wire
          communication serving as the basis for the wire fraud alleged in Count Ten;

       b. for each count charged in the Indictment, every act in furtherance of that count
          committed in the Southern District of New York;

       c. the “others” to whom Rep. Collins anticipated Cameron Collins would disclose the
          material, nonpublic information, as alleged in paragraphs 10, 23, and 45(a) of the
          Indictment;

       d. the “others” to whom Rep. Collins and Cameron Collins anticipated Mr. Zarsky
          would disclose the material, nonpublic information, as alleged in paragraph 10 of the
          Indictment;

       e. The personal benefit expected by Rep. Collins as a result of the alleged disclosure of
          material, nonpublic information to Cameron Collins, Mr. Zarsky, CC-1, CC-2, CC-3,
          CC-5, and CC-6, that forms the basis for the securities fraud alleged in Counts Two
          through Eight, and whether Rep. Collins was aware of the existence of CC-3, CC-5,
          and/or CC-6 and whether he was aware that Mr. Zarsky, CC-1, CC-2, CC-3, CC-5, or
          CC-6 owned Innate shares;

       f. The personal benefit expected by Cameron Collins as a result of the alleged
          disclosure of material, nonpublic information to Mr. Zarsky, CC-1, CC-2, CC-3, CC-
          5, and CC-6, that forms the basis for the securities fraud alleged in Counts Three
          through Eight, and whether Cameron Collins was aware of the existence of CC-3
          and/or CC-5 and that they owned Innate shares; and

       g. The personal benefit expected by Mr. Zarsky as a result of the alleged disclosure of
          material, nonpublic information to CC-2, CC-3, and CC-5, that forms the basis for the
          securities fraud alleged in Counts Five through Seven.




                                                19
       Case 1:18-cr-00567-VSB Document 60 Filed 02/08/19 Page 25 of 25



Dated: February 8, 2019            Respectfully submitted,

                                   ________________________________
                                   Rebecca M. Ricigliano
                                   CROWELL & MORING LLP
                                   590 Madison Avenue, 20th Floor
                                   New York, New York 10022
                                   Telephone: (212) 895-4268
                                   Email: rricigliano@crowell.com

                                   Thomas A. Hanusik
                                   Patrick S. Brown (admitted pro hac vice)
                                   CROWELL & MORING LLP
                                   1001 Pennsylvania Avenue, NW
                                   Washington, DC 20004
                                   Telephone: (202) 624-2530
                                   Email: thanusik@crowell.com

                                   Attorneys for Cameron Collins

                                   Jonathan B. New
                                   BAKER HOSTETLER LLP
                                   45 Rockefeller Plaza
                                   New York, New York 10111
                                   Telephone: (212) 589-4650
                                   Email: jnew@bakerlaw.com

                                   Jonathan R. Barr (admitted pro hac vice)
                                   Kendall E. Wangsgard
                                   BAKER HOSTETLER LLP
                                   1050 Connecticut Avenue NW
                                   Washington, DC 20036
                                   Telephone: (202) 861-1534
                                   Email: jbarr@bakerlaw.com

                                   Attorneys for Christopher Collins

                                   Mauro M. Wolfe
                                   Amanda L. Bassen
                                   DUANE MORRIS LLP
                                   1540 Broadway
                                   New York, New York 10036
                                   Telephone: (212) 692-1017
                                   Email: mmwolfe@duanemorris.com

                                   Attorneys for Stephen Zarsky


                                     20
